IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42656

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 621
                                               )
       Plaintiff-Respondent,                   )   Filed: September 10, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
MATTHEW JOHN BELL,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and concurrent unified sentences of forty years with ten
       years determinate for first degree kidnapping and fifteen years with ten years
       determinate for attempted strangulation, affirmed; order denying Idaho Criminal
       Rule 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Matthew John Bell pled guilty to first degree kidnapping, Idaho Code §§ 18-4501, 18-
4502; and attempted strangulation, I.C. §§ 18-918, 18-923. In exchange for his guilty plea,
additional charges were dismissed. The district court imposed concurrent unified sentences of
forty years, with ten years determinate, for first degree kidnapping and fifteen years, with ten
years determinate, for attempted strangulation. Bell filed an I.C.R 35 motion, which the district
court denied. Bell appeals.



                                               1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Bell’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Bell’s judgment of conviction and sentences, and the district court’s order
denying Bell’s Rule 35 motion, are affirmed.




                                                     2